         Case 1:19-cv-02369-KBJ Document 67 Filed 11/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                       )
 MAKE THE ROAD NEW YORK, et al.,                       )
                                                       )
                            Plaintiffs,                )
                                                       )
             v.                                        )
 KEVIN MCALEENAN, Acting Secretary of the              ) No. 19-cv-02369-KBJ
 Department of Homeland Security, et al.,              )
                                                       )
                            Defendants.                )
                                                       )
                                                       )
                                                       )


                                    NOTICE OF ERRATA

       Defendants submit this notice of errata to correct an error in a single page of the

administrative record submitted in support of ICE Policy 11058.2, titled “Superseding

Implementation Guidance for July 2019 Designation of Aliens Subject to Expedited Removal”

(Oct. 2, 2020), filed October 26, 2020 with this Court. The correction is to “ICE.022.” The

document included in the record as filed on October 26, 2020 stated as follows:

       The outcome would be different if the alien entered the United States on July 24,
       2020, because in that case he would not be able to establish to the satisfaction of
       the immigration officer that he has been continuously present since before the July
       23, 2019 ER Designation, meaning that the immigration officer could process him
       for expedited removal. However, if the encounter in Omaha did not occur until
       October 5, 2021, and the alien established to the immigration officer’s satisfaction
       that he has been continuously physically present since July 24, 2020, the alien
       would not be subject to the July 23, 2019 ER Designation because this would be
       longer than the 2-year maximum period allowed under the designation.

       The corrected version (with redlines and without) reads as follows, and likewise appears at

page “ICE.022”:

       With redlines:



                                                1
          Case 1:19-cv-02369-KBJ Document 67 Filed 11/10/20 Page 2 of 4




       The outcome would be different if the alien entered the United States on July
       24, 20202019, because in that case he would not be able to establish to the
       satisfaction of the immigration officer that he has been continuously present since
       before the July 23, 2019 ER Designation, meaning that the immigration officer
       could process him for expedited removal. However, if the encounter in Omaha did
       not occur until October 5, 2021, and the alien established to the immigration
       officer’s satisfaction that he has been continuously physically present since July
       24, 20202019, the alien would not be subject to the July 23, 2019 ER Designation,
       even though he entered after the date of the designation, because this would be
       longer than the 2-year maximum period allowed under the designation.

       Without redlines:

       The outcome would be different if the alien entered the United States on July 24,
       2019, because in that case he would not be able to establish to the satisfaction of
       the immigration officer that he has been continuously present since before the July
       23, 2019 ER Designation, meaning that the immigration officer could process him
       for expedited removal. However, if the encounter in Omaha did not occur until
       October 5, 2021, and the alien established to the immigration officer’s satisfaction
       that he has been continuously physically present since July 24, 2019, the alien
       would not be subject to the July 23, 2019 ER Designation, even though he entered
       after the date of the designation, because this would be longer than the 2-year
       maximum period allowed under the designation.

       The administrative record is otherwise identical, and this correction has no bearing on any

part of Defendants’ briefing before the Court. A copy of the corrected record, with the specific

correction to page “ICE.022” is attached to this notice. Defendants regret the error.

//

//




                                                 2
        Case 1:19-cv-02369-KBJ Document 67 Filed 11/10/20 Page 3 of 4




Dated: November 10, 2020              Respectfully submitted,

                                      JEFFREY BOSSERT CLARK
                                      Acting Assistant Attorney General

                                      WILLIAM C. PEACHEY
                                      Director

                                   By: /s/ Erez Reuveni
                                      EREZ REUVENI
                                      Assistant Director
                                      Office of Immigration Litigation
                                      U.S. Department of Justice, Civil Division
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, DC 20044
                                      Tel: (202) 307-4293
                                      Email: Erez.R.Reuveni@usdoj.gov




                                      3
         Case 1:19-cv-02369-KBJ Document 67 Filed 11/10/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, I electronically filed the foregoing document

with the Clerk of the Court for the United States Court District Court for the District of Columbia

by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will

be accomplished by the CM/ECF system.


                                 By: /s/ Erez Reuveni
                                     EREZ REUVENI
                                     Assistant Director
                                     United States Department of Justice
                                     Civil Division




                                                4
